DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 20 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang et al. (US 2006/0144659 A1).
Referring to Claim 20: Wang discloses a pair of tuned mass dampers (5A, 5B) for damping airborne vibrations from a rail (1) generated by movement of wheels over the rail, the rail comprising a web portion (1c) supported by a foot (1b) thereof, each of the tuned mass dampers comprising:
a body (6) comprising an elastomeric material and at least one insert element (7, 8) embedded in the elastomeric material (Fig. 2) (Para. [0047]);
.

Allowable Subject Matter
Claims 1, 14, 19, and 21 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art fails to teach the combination of limitations recited in independent claims 1, 14, 19, and 21. More specifically, the prior art fails to teach “the linkage section comprising a curved wall with an opening therein” and a second clamping arm with “a locking portion at least partially receivable in the opening in the curved wall,” as variously recited in claims 1, 14, 19, and 21. 
The most relevant prior art is Ellis et al. (US 6,213,407 B1). Ellis teaches a
clip assembly for securing first and second tuned mass dampers (2, 3) to respective first and second sides of a rail (1), the clip assembly comprising:
a bar element (8) comprising:

a first clamping arm (16) connected with the connector portion at the first end of the connector portion, the first clamping arm being formed to engage the first tuned mass damper (2) to urge the first tuned mass damper against the first side of the rail and at least partially downwardly toward the foot, when the connector portion is in the predetermined location (Fig. 2) (Col. 4, lines 30-34);
a linkage section connected with the connector portion at the second end of the connector portion; and
a second clamping arm (9) extending between upper and lower ends thereof, the locking portion being securable to the linkage section, and the upper end being formed for engagement with the second tuned mass damper (3), to urge the second tuned mass damper against the second side of the rail and at least partially downwardly toward the foot (Fig. 2).
	However, Ellis fails to teach “the linkage section comprising a curved wall with an opening therein” and a second clamping arm with “a locking portion at least partially receivable in the opening in the curved wall.” Rather, Ellis teaches that the linkage section (18) is flat and inserted into the opening (10) in the second clamping arm (9). The Examiner finds no obvious reason to modify Ellis with a curved wall at the linkage section and additionally reverse the location of the opening so that the linkage section has the opening and the locking portion of the second clamping arm is inserted into said opening. Such a modification would require improper hindsight reasoning.

Conclusion
The references made of record and not relied upon are considered pertinent to applicant's disclosure because the references relate to rail damping devices and attachment means thereof: US-20200087864; US-20200087862; US-20090294546; US-7641129; US-6402044; US-8763924; and US-7234647.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY L KUHFUSS whose telephone number is (571)270-7858.  The examiner can normally be reached on Monday - Friday 10:00am to 6:00 pm CDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel (Joe) Morano can be reached on (571)272-6682.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/ZACHARY L KUHFUSS/Primary Examiner, Art Unit 3617